Broyles, C. J.,
dissenting. Conceding that the demurrers to the petition were properly overruled, I do not think the evidence *552authorized a finding that the damages sued for were caused by any of the alleged acts of negligence of the defendant, as specified in the petition. In my opinion, it appears from the facts of the case that the damages to the plaintiff’s automobile were the result, either of the plaintiff’s negligence in driving his car oil the railroad crossing and the public highway while his vision was partially obstructed by fog, or of an unavoidable accident.